DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are currently pending in this Application. 
Information Disclosure Statement
	Applicant’s Information Disclosure Statement (IDS), filed on December 27, 2019 has been considered. Please refer to Applicant’s copy of the 1449 submitted herewith.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/005365 A to Shibata et al (see US Pat. Pub. No. 2016/0136138 A1) in view of WO 2016/084950 to Kuroiwa.
Applicants recite the following :
 	Claim 1 is directed to a pharmaceutical composition comprising pemafibrate, (2R)-2-[3- ([1,3-Benzoxazol-2-yl[3-(4- methoxyphenoxy)propyl]amino]methyl)phenoxy]butanoic acid), 
    PNG
    media_image1.png
    187
    306
    media_image1.png
    Greyscale
, a salt thereof or a solvate thereof,  claims 2-5 further describe the pH value and the pharmaceutical composition. Claim 6 is directed to a method of stabilizing pemafibrate, wherein a pH value of a solution produced by dissolving or dispersing the pharmaceutical composition in water is 7 or more.
Determining the scope and content of the prior art
WO 2015/005365 A disclose an agent for preventing or treating non-alcoholic fatty liver disease, wherein the active ingredient is pemafibrate, a salt thereof or a solvate thereof. WO 2015/005365 A also teach a formulation is produced using pemafibrate (see paragraph 0018- 0032). WO 2015/005365 A does not specify the pH of the solution that is obtained when pemafibrate is dissolved or dispersed in water. 
WO 2016/084950 teach that pH is optimized in order to obtain a pharmaceutical composition of good stability in which the active ingredient is a pyrimidine compound that is useful in the treatment of diseases such as dyslipidemia ( see paragraph 0046-0053). WO 2016/084950 also teach that various formulation additives are used to adjust the Ph. Enhancing stability is an obvious problem in the relevant technical field.
The difference between the prior art and the claims
The difference between the prior art, WO 2015/005365 A and the instant claims is that the prior art does not teach a single disclosed product or process that anticipates every embodiment of the instant claims.  
              Resolving the level of ordinary skill in the art
Even if Applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of 
Therefore, a person skilled in the art at the time of the present invention would have found it prima facie obvious to use various formulation additives (as guided by WO 2016/084950) to optimize the pH of the solution that is obtained when pemafibrate, or a salt thereof, or a solvate thereof is dissolved or dispersed in water in order to enhance the stability of pemafibrate.  
Accordingly, claims 1-6 are rendered obvious in view of the references above.  Applicant might consider providing evidence of unexpected results to overcome the rejection. 
Correspondence Information 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kamal A Saeed, whose telephone number is (571) 272-0705.  The examiner can normally be reached on M-F 7:00 AM- 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph K. McKane, can be reached at (571) 272-0699.	
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
/Kamal A Saeed/
Primary Examiner, Art Unit 1626